               Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 1 of 36




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF NEW YORK


 KANNUU PTY LTD.

                     Plaintiff,                          CIVIL ACTION NO. 1:19-cv-4297-ER

           v.                                            [PROPOSED] STIPULATED
                                                         PROTECTIVE ORDER
 SAMSUNG ELECTRONICS CO., LTD., and
 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                         Defendants.


           [PROPOSED] STIPULATED PROTECTIVE ORDER REGARDING THE
                 DISCLOSURE AND USE OF DISCOVERY MATERIALS
          WHEREAS, Plaintiff Kannuu PTY, LTD., and Defendants Samsung Electronics Co.,

Ltd., and Samsung Electronics America, Inc. (“Samsung” or “Defendants”) (collectively “the

Parties”) anticipate that documents, testimony, or information containing or reflecting

confidential, proprietary, trade secret, and/or commercially sensitive information are likely to

be disclosed or produced during the course of discovery, initial disclosures, and

supplemental disclosures in this case and request that the Court enter this Order setting forth

the conditions for treating, obtaining, and using such information;

          THEREFORE, under Rule 26(c) of the Federal Rules of Civil Procedure, the Court

finds good cause for the following Stipulated Protective Order Regarding the Disclosure and

Use of Discovery Materials (“Order” or “Protective Order”).

          1.        DEFINITIONS

                    (a)        “Discovery Material” means all items or information, including from any

non-party, regardless of the medium or manner generated, stored, or maintained (including, among

other things, testimony, transcripts, or tangible things) that are produced, disclosed, or generated

in connection with discovery or Rule 26(a) disclosures in this case.




02198-00051/12474760.1
             Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 2 of 36




                    (b)   “Outside Counsel” means (i) outside counsel who appear on the pleadings

as counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is

reasonably necessary to disclose the information for this litigation.

                    (c)   “Asserted Patents” means U.S. Patent No. 8,370,393 (the “’393 Patent”);

U.S. Patent No. 8,676,852 (the “’852 Patent”); U.S. Patent No. 8,996,579 (the “’579 Patent”); U.S.

Patent No. 9,436,354 (the “’354 Patent”); and U.S. Patent No. 9,697,264 (the “’264 Patent) and

any other patent asserted in this action, as well as any related patents, patent applications,

provisional patent applications, continuations, and/or divisionals.

                    (d)   “Party” means any party to this case, including all of its officers, directors,

employees, consultants, retained experts, and outside counsel and their support staffs.

                    (e)   “Producing Party” means any Party or non-party that discloses or produces

any Discovery Material in this case.

                    (f)   “Protected Material” means any Discovery Material that is designated as

“CONFIDENTIAL,” “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY,” or

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE,” as provided

for in this Order. Protected Material shall not include: (i) advertising materials that have been

actually published or publicly disseminated; and (ii) materials that show on their face they have

been disseminated to the public.

                    (g)   “Receiving Party” means any Party who receives Discovery Material from

a Producing Party.

                    (h)   “Source Code” means computer code, scripts, assembly, binaries, object

code, source code listings and descriptions of source code, object code listings and descriptions of

object code, Hardware Description Language (HDL) or Register Transfer Level (RTL) files that




                                                     2
02198-00051/12474760.1
               Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 3 of 36




describe the hardware design of any ASIC or other chip, and Computer Aided Design (CAD) files

that describe the hardware design of any component.

          2.        PURPOSES AND LIMITATIONS

                    (a)   Protected Material designated under the terms of this Protective Order shall

be used by a Receiving Party solely for this case, and shall not be used directly or indirectly for

any other purpose whatsoever.

                    (b)   The Parties acknowledge that this Order does not confer blanket protections

on all disclosures during discovery, or in the course of making initial or supplemental disclosures

under Rule 26(a). Designations under this Order shall be made with care and shall not be made

absent a good faith belief that the designated material satisfies the criteria set forth below. If it

comes to a Producing Party’s attention that designated material does not qualify for protection at

all, or does not qualify for the level of protection initially asserted, the Producing Party must

promptly notify all other Parties that it is withdrawing or changing the designation.

          3.        COMPUTATION OF TIME

                    (a)   The computation of any period of time prescribed or allowed by this Order

shall be governed by the provisions for computing time set forth in Federal Rule of Civil Procedure

6.

          4.        SCOPE

                    (a)   The protections conferred by this Order cover not only Discovery Material

governed by this Order as addressed herein, but also any information copied or extracted

therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,

conversations, or presentations by Parties or their counsel in court or in other settings that might

reveal Protected Material.




                                                    3
02198-00051/12474760.1
               Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 4 of 36




                    (b)   Nothing in this Protective Order shall prevent or restrict a Producing Party’s

own disclosure or use of its own Protected Material for any purpose, and nothing in this Order

shall preclude any Producing Party from showing its Protected Material to an individual who

prepared the Protected Material.

                    (c)   Nothing in this Order shall be construed to prejudice any Party’s right to

use any Protected Material in court or in any court filing with the consent of the Producing Party

or by order of the Court.

                    (d)   This Order is without prejudice to the right of any Party to seek further or

additional protection of any Discovery Material or to modify this Order in any way, including,

without limitation, an order that certain matter not be produced at all.

          5.        DURATION

                    (a)   Even after the termination of this case, the confidentiality obligations

imposed by this Order shall remain in effect until a Producing Party agrees otherwise in writing or

a court order otherwise directs.

          6.        ACCESS TO AND USE OF PROTECTED MATERIAL

                    (a)   Basic Principles. All Protected Material shall be used solely for this case

or any related appellate proceeding, and not for any other purpose whatsoever, including without

limitation any other litigation, patent prosecution or acquisition, patent reexamination or reissue

proceedings, or any business or competitive purpose or function. Protected Material shall not be

distributed, disclosed, or made available to anyone except as expressly provided in this Order.

                    (b)   Patent Prosecution Bar. Absent the written consent of the Producing Party,

any person on behalf of the Plaintiff who receives one or more items designated

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL –




                                                     4
02198-00051/12474760.1
             Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 5 of 36




OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” shall not be involved, directly or

indirectly, in any of the following activities: (i) advising on, consulting on, preparing, prosecuting,

drafting, editing, and/or amending of patent applications, specifications, claims, and/or responses

to office actions, or otherwise affecting the scope of claims in patents or patent applications relating

to the functionality, operation, and design of search and navigation technology for media-related

products (generally or as described in any Asserted Patent), before any foreign or domestic agency,

including the United States Patent and Trademark Office; and (ii) the acquisition of patents

(including patent applications), or the rights to any such patents or patent applications with the

right to sublicense, relating to the functionality, operation, and design of search and navigation

technology for media-related products. These prohibitions are not intended to and shall not

preclude counsel from participating in proceedings on behalf of a Party challenging the validity of

any patent, but are intended, inter alia, to preclude counsel from participating directly or indirectly

in reexamination, inter partes review, currently pending covered business method review

proceedings under Leahy-Smith America Invents Act, Pub. L. No. 112-29 § 18(d)(1) or future

covered business method review proceedings subsequently authorized by Congress, or reissue

proceedings on behalf of a patentee.            These prohibitions shall begin when access to

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL –

OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” materials are first received by the

affected individual, and shall end two (2) years after the final resolution of this action, including

all appeals.

                    (c)   Secure Storage, No Export. Protected Material must be stored and

maintained by a Receiving Party at a location in the United States and in a secure manner that

ensures that access is limited to the persons authorized under this Order. To ensure compliance




                                                    5
02198-00051/12474760.1
             Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 6 of 36




with applicable United States Export Administration Regulations, Protected Material may not be

exported outside the United States or released to any foreign national (even if within the United

States). Notwithstanding this prohibition, Protected Material, exclusive of material designated

CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE, and to the

extent otherwise permitted by law, may be taken outside the territorial limits of the United States

for purposes of a deposition taken in a foreign country. As to Protected Material designated

CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE, for purposes

of a deposition taken in a foreign country, the Producing Party shall make available upon request

such Protected Material pursuant to Paragraph 11(c)(xi).

                    (d)   Legal Advice Based on Protected Material. Nothing in this Protective Order

shall be construed to prevent counsel from advising their clients with respect to this case based in

whole or in part upon Protected Materials, provided counsel does not disclose the Protected

Material itself except as provided in this Order.

                    (e)   Limitations. Nothing in this Order shall restrict in any way a Producing

Party’s use or disclosure of its own Protected Material. Nothing in this Order shall restrict in any

way the use or disclosure of Discovery Material by a Receiving Party: (i) that is or has become

publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired by or known

to the Receiving Party independent of the Producing Party; (iii) previously produced, disclosed

and/or provided by the Producing Party to the Receiving Party or a non-party without an

obligation of confidentiality and not by inadvertence or mistake; (iv) with the consent of the

Producing Party; or (v) pursuant to order of the Court.




                                                    6
02198-00051/12474760.1
               Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 7 of 36




          7.        DESIGNATING PROTECTED MATERIAL

                    (a)   Available Designations. Any Producing Party may designate Discovery

Material with any of the following designations, provided that it meets the requirements for such

designations as provided for herein:        “CONFIDENTIAL,” “CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY

– SOURCE CODE.”

                    (b)   Written Discovery and Documents and Tangible Things.              Written

discovery, documents (which include “electronically stored information,” as that phrase is used in

Federal Rule of Procedure 34), and tangible things that meet the requirements for the

confidentiality designations listed in Paragraph 7(a) may be so designated by placing the

appropriate designation on every page of the written material prior to production. For digital files

being produced, the Producing Party may mark each viewable page or image with the appropriate

designation, and mark the medium, container, and/or communication in which the digital files were

contained.        In the event that original documents are produced for inspection, the original

documents shall be presumed “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY”

during the inspection and re-designated, as appropriate during the copying process.

                    (c)   Native Files. Where electronic files and documents are produced in native

electronic format, such electronic files and documents shall be designated for protection under this

Order by appending to the file names or designators information indicating whether the file

contains “CONFIDENTIAL,” “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY,”

or “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE,” material,

or shall use any other reasonable method for so designating Protected Materials produced in

electronic format. When electronic files or documents are printed for use at deposition, in a court




                                                   7
02198-00051/12474760.1
             Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 8 of 36




proceeding, or for provision in printed form to an expert or consultant pre-approved pursuant to

Paragraph 12, the party printing the electronic files or documents shall affix a legend to the printed

document corresponding to the designation of the Designating Party and including the production

number and designation associated with the native file. No one shall seek to use in this litigation

a .tiff, .pdf, or other image format version of a document produced in native file format without

first (1) providing a copy of the image format version to the Producing Party so that the Producing

Party can review the image to ensure that no information has been altered, and (2) obtaining the

consent of the Producing Party, which consent shall not be unreasonably withheld.

                    (d)   Depositions and Testimony. Parties or testifying persons or entities may

designate depositions and other testimony with the appropriate designation by indicating on the

record at the time the testimony is given or by sending written notice of how portions of the transcript

of the testimony is designated within thirty (30) days of receipt of the transcript of the testimony.

If no indication on the record is made, all information disclosed during a deposition shall be

deemed “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” until the time within

which it may be appropriately designated as provided for herein has passed. Any Party that wishes

to disclose the transcript, or information contained therein, may provide written notice of its intent

to treat the transcript as non-confidential, after which time, any Party that wants to maintain any

portion of the transcript as confidential must designate the confidential portions within fourteen

(14) days, or else the transcript may be treated as non-confidential. Any Protected Material that is

used in the taking of a deposition shall remain subject to the provisions of this Protective Order,

along with the transcript pages of the deposition testimony dealing with such Protected Material.

In such cases the court reporter shall be informed of this Protective Order and shall be required to

operate in a manner consistent with this Protective Order. In the event the deposition is videotaped,




                                                    8
02198-00051/12474760.1
               Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 9 of 36




the original and all copies of the videotape shall be marked by the video technician to indicate that

the contents of the videotape are subject to this Protective Order, substantially along the lines of

“This videotape contains confidential testimony used in this case and is not to be viewed or

the contents thereof to be displayed or revealed except pursuant to the terms of the operative

Protective Order in this matter or pursuant to written stipulation of the parties.” Counsel for

any Producing Party shall have the right to exclude from oral depositions, other than the

deponent, deponent’s counsel, the reporter and videographer (if any), any person who is not

authorized by this Protective Order to receive or access Protected Material based on the

designation of such Protected Material. Such right of exclusion shall be applicable only during

periods of examination or testimony regarding such Protected Material.

          8.        DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL”

                    (a)   A      Producing   Party    may    designate    Discovery    Material    as

“CONFIDENTIAL” if it contains or reflects confidential, proprietary, and/or commercially

sensitive information.

                    (b)   Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL” may be disclosed only to the following:

                          (i)      The Receiving Party’s Outside Counsel, such counsel’s immediate

paralegals and staff, and any copying or clerical litigation support services working at the direction

of such counsel, paralegals, and staff;

                          (ii)     Not more than three (3) representatives of the Receiving Party who

are officers or employees of the Receiving Party, who may be, but need not be, in-house counsel

for the Receiving Party, as well as their immediate paralegals and staff, to whom disclosure is

reasonably necessary for this case, provided that: (a) each such person has agreed to be bound by




                                                     9
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 10 of 36




the provisions of the Protective Order by signing a copy of Exhibit A; and (b) no unresolved

objections to such disclosure exist after proper notice has been given to all Parties as set forth

in Paragraph 12 below;

                         (iii)    Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time

of retention to become an officer, director, or employee of a Party or of a competitor of a Party;

(c) such expert or consultant accesses the materials in the United States only, and does not transport

them to or access them from any foreign jurisdiction; and (d) no unresolved objections to such

disclosure exist after proper notice has been given to all Parties as set forth in Paragraph 12 below.

                         (iv)     Court reporters, stenographers, and videographers retained to record

testimony taken in this action;

                         (v)      The Court, jury, and court personnel;

                         (vi)     Graphics, translation, design, and/or trial consulting personnel,

having first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;

                         (vii)    Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                         (viii)   Any other person with the prior written consent of the Producing

Party.




                                                    10
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 11 of 36




          9.        DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL –
                    OUTSIDE ATTORNEYS’ EYES ONLY”

                    (a)   A      Producing    Party   may     designate   Discovery     Material   as

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” if it contains or reflects

information that is extremely confidential and/or sensitive in nature and the Producing Party

reasonably believes that the disclosure of such Discovery Material is likely to cause economic

harm or significant competitive disadvantage to the Producing Party. The Parties agree that the

following information, if non-public, shall be presumed to merit the “CONFIDENTIAL –

OUTSIDE ATTORNEYS’ EYES ONLY” designation:                        trade secrets, pricing information,

financial data, sales information, sales or marketing forecasts or plans, business plans, sales or

marketing strategy, product development information, engineering documents, testing documents,

employee information, and other non-public information of similar competitive and business

sensitivity.

                    (b)   Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” may be disclosed only to:

                          (i)      The Receiving Party’s Outside Counsel, provided that such Outside

Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United States,

730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party, and such

Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation support

services working at the direction of such counsel, paralegals, and staff;

                          (ii)     Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current




                                                      11
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 12 of 36




officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time

of retention to become an officer, director, or employee of a Party or of a competitor of a Party;

(c) such expert or consultant is not involved in competitive decision-making, as defined by U.S.

Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a

competitor of a Party; (d) such expert or consultant accesses the materials in the United States

only, and does not transport them to or access them from any foreign jurisdiction; and (e) no

unresolved objections to such disclosure exist after proper notice has been given to all Parties as

set forth in Paragraph 12 below.

                          (iii)   Court reporters, stenographers, and videographers retained to record

testimony taken in this action;

                          (iv)    The Court, jury, and court personnel;

                          (v)     Graphics, translation, design, and/or trial consulting personnel,

having first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;

                          (vi)    Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                          (vii)   Any other person with the prior written consent of the Producing

Party.


          10.       DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL –
                    OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE”

                    (a)   To the extent production of Source Code becomes necessary to the

prosecution or defense of the case, a Producing Party may designate Source Code as




                                                    12
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 13 of 36




“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” if it

comprises or includes confidential, proprietary, and/or trade secret Source Code.

                    (b)   Nothing in this Order shall be construed as a representation or admission

that Source Code is properly discoverable in this action, or to obligate any Party to produce any

Source Code.

                    (c)   Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” shall be

subject to the provisions set forth in Paragraph 11 below, and may be disclosed, subject to

Paragraph 11 below, solely to:

                          (i)    The Receiving Party’s Outside Counsel, provided that such Outside

Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United States,

730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party, and such

Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation support

services working at the direction of such counsel, paralegals, and staff;

                          (ii)   Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time

of retention to become an officer, director, or employee of a Party or of a competitor of a Party;

(c) such expert or consultant is not involved in competitive decision-making, as defined by U.S.

Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a




                                                   13
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 14 of 36




competitor of a Party; and (d) no unresolved objections to such disclosure exist after proper notice

has been given to all Parties as set forth in Paragraph 12 below.

                          (iii)   Court reporters, stenographers, and videographers retained to record

testimony taken in this action;

                          (iv)    The Court, jury, and court personnel;

                          (v)     Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                          (vi)    Any other person with the prior written consent of the Producing

Party.


          11.       DISCLOSURE AND REVIEW OF SOURCE CODE

                    (a)   Any Source Code that is produced shall be made available for inspection in

electronic format at a law firm office within a reasonable distance of the opposing party’s expert.

If a law firm office is not available within a reasonable distance of the opposing party’s expert, the

Producing Party will make its source code available at the nearest Iron Mountain facility (or other

facility determined after a meet and confer) to the opposing party’s expert, at the Producing Party’s

expense. The Parties agree to meet and confer regarding the most convenient and available

locations. Source Code will be made available for inspection between the hours of 9 a.m. and 6

p.m. on business days (i.e., weekdays that are not Federal holidays), although the Parties will be

reasonable in accommodating reasonable requests to conduct inspections at other times.

                    (b)   Prior to the first inspection of any requested Source Code, the Receiving

Party shall provide thirty (30) days’ notice of the Source Code that it wishes to inspect. The

Receiving Party shall provide fourteen (14) days’ notice prior to any additional inspections.




                                                    14
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 15 of 36




                    (c)   Source Code that is designated “CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY – SOURCE CODE” shall be produced for inspection and review

subject to the following provisions, unless otherwise agreed by the Producing Party:

                          (i)   All Source Code shall be made available by the Producing Party to

the Receiving Party’s outside counsel and/or experts in a secure room on a secured computer

without Internet access or network access to other computers and on which all access ports have

been disabled (except for one printer port), as necessary and appropriate to prevent and protect

against any unauthorized copying, transmission, removal, or other transfer of any Source Code

outside or away from the computer on which the Source Code is provided for inspection (the

“Source Code Computer” in the “Source Code Review Room”). The Producing Party shall install

tools that are sufficient for viewing and searching the code produced, on the platform produced, if

such tools exist and are presently used in the ordinary course of the Producing Party’s business.

The Receiving Party’s outside counsel and/or experts may request that commercially available

software tools for viewing and searching Source Code be installed on the secured computer,

provided, however, that (a) the Receiving Party possesses an appropriate license to such software

tools; (b) the Producing Party approves such software tools; and (c) such other software tools are

reasonably necessary for the Receiving Party to perform its review of the Source Code consistent

with all of the protections herein. The Receiving Party must provide the Producing Party with the

CD or DVD containing such licensed software tool(s) at least twenty-one (21) days in advance of

the date upon which the Receiving Party wishes to have the additional software tools available for

use on the Source Code Computer.




                                                  15
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 16 of 36




                         (ii)    No recordable media or recordable devices, including without

limitation sound recorders, computers, cellular telephones, peripheral equipment, cameras, CDs,

DVDs, or drives of any kind, shall be permitted into the Source Code Review Room.

                         (iii)   The Receiving Party’s outside counsel and/or experts shall be

entitled to take notes relating to the Source Code but may not copy the Source Code into the notes

and may not take such notes electronically on the Source Code Computer itself or any other

computer. The Receiving Party shall Bates number, copy, label “CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY – SOURCE CODE,” and produce any and all notes relating to the

Source Code.

                         (iv)    The Producing Party may visually monitor the activities of the

Receiving Party’s representatives during any Source Code review, but only to ensure that no

unauthorized electronic records of the Source Code and no information concerning the Source

Code are being created or transmitted in any way.

                         (v)     No copies of all or any portion of the Source Code may leave the

room in which the Source Code is inspected except as otherwise provided herein. Further, no

other written or electronic record of the Source Code is permitted except as otherwise provided

herein. The Producing Party shall make available a laser printer with commercially reasonable

printing speeds for on-site printing during inspection of the Source Code. The Receiving Party

may print limited portions of the Source Code only when necessary to prepare court filings or

pleadings or other papers (including a testifying expert’s expert report). Any printed portion that

consists of more than five (5) pages of a continuous block of Source Code shall be presumed to be

excessive, and the burden shall be on the Receiving Party to demonstrate the need for such a printed

copy. The Receiving Party may print out no more than 20 pages total. The Receiving Party shall




                                                  16
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 17 of 36




not print Source Code in order to review blocks of Source Code elsewhere in the first instance,

i.e., as an alternative to reviewing that Source Code electronically on the Source Code Computer,

as the Parties acknowledge and agree that the purpose of the protections herein would be frustrated

by printing portions of code for review and analysis elsewhere, and that printing is permitted only

when necessary to prepare court filings or pleadings or other papers (including a testifying expert’s

expert report). Upon printing any such portions of Source Code, the printed pages shall be

collected by the Producing Party. The Producing Party shall Bates number, copy, and label

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” any pages

printed by the Receiving Party. Within fourteen (14) days, the Producing Party shall either (i)

provide one copy set of such pages to the Receiving Party or (ii) inform the Requesting Party that

it objects that the printed portions are excessive and/or not done for a permitted purpose. If, after

meeting and conferring, the Producing Party and the Receiving Party cannot resolve the objection,

the Receiving Party shall be entitled to seek a Court resolution of whether the printed Source Code

in question is narrowly tailored and was printed for a permitted purpose. The burden shall be on

the Receiving Party to demonstrate that such printed portions are no more than is reasonably

necessary for a permitted purpose and not merely printed for the purposes of review and analysis

elsewhere. The printed pages shall constitute part of the Source Code produced by the Producing

Party in this action.

                         (vi)   All persons who will review a Producing Party’s Source Code on

behalf of a Receiving Party, including members of a Receiving Party’s outside law firm, shall be

identified in writing to the Producing Party at least fourteen (14) days in advance of the first time

that such person reviews such Source Code. Such identification shall be in addition to any other

disclosure required under this Order. All persons viewing Source Code shall sign on each day they




                                                  17
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 18 of 36




view Source Code a log that will include the names of persons who enter the locked room to view

the Source Code and when they enter and depart. The Producing Party shall be entitled to a copy

of the log upon one (1) day’s advance notice to the Receiving Party.

                         (vii)    Unless otherwise agreed in advance by the Parties in writing,

following each day on which inspection is done under this Order, the Receiving Party’s outside

counsel and/or experts shall remove all notes, documents, and all other materials from the Source

Code Review Room. The Producing Party shall not be responsible for any items left in the room

following each inspection session, and the Receiving Party shall have no expectation of

confidentiality for any items left in the room following each inspection session without a prior

agreement to that effect. Proper identification of all authorized persons shall be provided prior

to any access to the secure room or the computer containing Source Code. Proper identification

requires showing, at a minimum, a photo identification card sanctioned by the government of any

State of the United States or by the government of the United States. Access to the secure room

or the Source Code Computer may be denied, at the discretion of the supplier, to any individual

who fails to provide proper identification.

                         (viii)   Other than as provided above, the Receiving Party will not copy,

remove, or otherwise transfer any Source Code from the Source Code Computer including, without

limitation, copying, removing, or transferring the Source Code onto any recordable media or

recordable device. The Receiving Party will not transmit any Source Code in any way from the

Producing Party’s facilities or the offices of its outside counsel of record.

                         (ix)     The Receiving Party’s outside counsel of record may make no more

than three (3) additional paper copies of any portions of the Source Code received from a

Producing Party pursuant to Paragraph 11(c)(v), not including copies attached to court filings or




                                                   18
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 19 of 36




used at depositions, and shall maintain a log of all paper copies of the Source Code. The log shall

include the names of the reviewers and/or recipients of paper copies and locations where the paper

copies are stored. Upon one (1) day’s advance notice to the Receiving Party by the Producing

Party, the Receiving Party shall provide a copy of this log to the Producing Party.

                         (x)     The Receiving Party’s outside counsel of record and any person

receiving a copy of any Source Code shall maintain and store any paper copies of the Source Code

at their offices in a manner that prevents duplication of or unauthorized access to the Source Code,

including, without limitation, storing the Source Code in a locked room or cabinet at all times

when it is not in use. No more than a total of ten (10) individuals identified by the Receiving Party

shall have access to the printed portions of Source Code (except insofar as such code appears in

any court filing or expert report).

                         (xi)    For depositions, the Receiving Party shall not bring copies of any

printed Source Code. Rather, at least ten (10) days before the date of the deposition, the Receiving

Party shall notify the Producing Party about the specific portions of Source Code it wishes to use at

the deposition, and the Producing Party shall bring printed copies of those portions to the deposition

for use by the Receiving Party. Copies of Source Code that are marked as deposition exhibits shall

not be provided to the Court Reporter or attached to deposition transcripts; rather, the deposition

record will identify the exhibit by its production numbers. All paper copies of Source Code brought

to the deposition shall remain with the Producing Party’s outside counsel for secure destruction in

a timely manner following the deposition.

                         (xii)   Except as provided in this sub-paragraph, absent express written

permission from the Producing Party, the Receiving Party may not create electronic images, or

any other images, or make electronic copies, of the Source Code from any paper copy of Source




                                                   19
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 20 of 36




Code for use in any manner (including by way of example only, the Receiving Party may not scan

the Source Code to a PDF or photograph the code). Images or copies of Source Code shall not be

included in correspondence between the Parties (references to production numbers shall be used

instead), and shall be omitted from pleadings and other papers whenever possible. If a Party

reasonably believes that it needs to submit a portion of Source Code as part of a filing with the

Court, the Parties shall meet and confer as to how to make such a filing while protecting the

confidentiality of the Source Code and such Source Code will not be filed absent agreement from

the Producing Party that the confidentiality protections will be adequate. If a Producing Party

agrees to produce an electronic copy of all or any portion of its Source Code or provide written

permission to the Receiving Party that an electronic or any other copy needs to be made for a Court

filing, access to the Receiving Party’s submission, communication, and/or disclosure of electronic

files or other materials containing any portion of Source Code (paper or electronic) shall at all

times be limited solely to individuals who are expressly authorized to view Source Code under the

provisions of this Order. Where the Producing Party has provided the express written permission

required under this provision for a Receiving Party to create electronic copies of Source Code, the

Receiving Party shall maintain a log of all such electronic copies of any portion of Source Code in

its possession or in the possession of its retained consultants, including the names of the reviewers

and/or recipients of any such electronic copies, and the locations and manner in which the

electronic copies are stored.      Additionally, any such electronic copies must be labeled

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” as provided

for in this Order.




                                                  20
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 21 of 36




          12.       NOTICE OF DISCLOSURE

                    (a)    Prior to disclosing any Protected Material to any person described in

Paragraphs 8(b)(ii) (Receiving Party representatives), 8(b)(iii) and 9(b)(ii) (outside experts or

consultants), or 10(c)(ii) (any disclosure of material designated “CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY – SOURCE CODE”) (referenced below as “Person”), the Party

seeking to disclose such information shall provide the Producing Party with written notice that

includes:

          (i) the name of the Person;

          (ii) an up-to-date curriculum vitae of the Person;

          (iii) the present employer and title of the Person;

          (iv) an identification of all of the Person’s past and current employment and consulting

                    relationships, including direct relationships and relationships through entities

                    owned or controlled by the Person, including but not limited to an identification of

                    any individual or entity with or for whom the person is employed or to whom the

                    person provides consulting services relating to search and navigation technology

                    for media-related products, or relating to the acquisition of intellectual property

                    assets relating to search and navigation technology for media-related products;

          (v) an identification of all pending patent applications on which the Person is named as an

                    inventor, in which the Person has any ownership interest, or as to which the Person

                    has had or anticipates in the future any involvement in advising on, consulting on,

                    preparing, prosecuting, drafting, editing, amending, or otherwise affecting the

                    scope of the claims; and




                                                      21
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 22 of 36




          (vi) a list of the cases in which the Person has testified at deposition or trial within the last

                    five (5) years. Further, the Party seeking to disclose Protected Material shall

                    provide such other information regarding the Person’s professional activities

                    reasonably requested by the Producing Party for it to evaluate whether good cause

                    exists to object to the disclosure of Protected Material to the outside expert or

                    consultant. During the pendency of and for a period of two (2) years after the final

                    resolution of this action, including all appeals, the Party seeking to disclose

                    Protected Material shall immediately provide written notice of any change with

                    respect to the Person’s involvement in the design, development, operation or

                    patenting of search and navigation technology for media-related products, or the

                    acquisition of intellectual property assets relating to search and navigation

                    technology for media-related products. The Person shall bear the obligation to

                    provide notice of any such change to counsel for the Party seeking to disclose

                    Protected Material, as provided for in the undertaking attached hereto as Exhibit A.

                    (b)    Within fourteen (14) days of receipt of the disclosure of the Person, the

Producing Party or Parties may object in writing to the Person for good cause. In the absence of

an objection at the end of the fourteen (14) day period, the Person shall be deemed approved under

this Protective Order. There shall be no disclosure of Protected Material to the Person prior to

expiration of this fourteen (14) day period. If the Producing Party objects to disclosure to the

Person within such fourteen (14) day period, the Parties shall meet and confer via telephone or in

person within seven (7) days following the objection and attempt in good faith to resolve the

dispute on an informal basis. If the dispute is not resolved, the Party objecting to the disclosure

will have seven (7) days from the date of the meet and confer to seek relief from the Court. If




                                                      22
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 23 of 36




relief is not sought from the Court within that time, the objection shall be deemed withdrawn. If

relief is sought, designated materials shall not be disclosed to the Person in question until the Court

resolves the objection.

                    (c)   For purposes of this section, “good cause” shall include an objectively

reasonable concern that the Person will, advertently or inadvertently, use or disclose Discovery

Materials in a way or ways that are inconsistent with the provisions contained in this Order.

                    (d)   Prior to receiving any Protected Material under this Order, the Person must

execute a copy of the “Agreement to Be Bound by Protective Order” (Exhibit A hereto) and serve

it on all Parties.

                    (e)   An initial failure to object to a Person under this Paragraph 12 shall not

preclude the nonobjecting Party from later objecting to continued access by that Person for good

cause. If an objection is made, the Parties shall meet and confer via telephone or in person within

seven (7) days following the objection and attempt in good faith to resolve the dispute informally.

If the dispute is not resolved, the Party objecting to the disclosure will have seven (7) days from

the date of the meet and confer to seek relief from the Court. The designated Person may continue

to have access to information that was provided to such Person prior to the date of the objection.

If a later objection is made, no further Protected Material shall be disclosed to the Person until the

Court resolves the matter or the Producing Party withdraws its objection. Notwithstanding the

foregoing, if the Producing Party fails to move for a protective order within seven (7) business

days after the meet and confer, further Protected Material may thereafter be provided to the Person.




                                                    23
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 24 of 36




          13.       CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL

                    (a)   A Party shall not be obligated to challenge the propriety of any designation

of Discovery Material under this Order at the time the designation is made, and a failure to do so

shall not preclude a subsequent challenge thereto.

                    (b)   Any challenge to a designation of Discovery Material under this Order shall

be written, shall be served on outside counsel for the Producing Party, shall particularly identify

the documents or information that the Receiving Party contends should be differently designated,

and shall state the grounds for the objection. Thereafter, further protection of such material shall

be resolved in accordance with the following procedures:

                          (i)     The objecting Party shall have the burden of conferring either in

person, in writing, or by telephone with the Producing Party claiming protection (as well as any

other interested party) in a good faith effort to resolve the dispute. The Producing Party shall have

the burden of justifying the disputed designation;

                          (ii)    Failing agreement, the Receiving Party may bring a motion to the

Court for a ruling that the Discovery Material in question is not entitled to the status and protection

of the Producing Party’s designation. The Parties’ entry into this Order shall not preclude or

prejudice either Party from arguing for or against any designation, establish any presumption that

a particular designation is valid, or alter the burden of proof that would otherwise apply in a dispute

over discovery or disclosure of information;

                          (iii)   Notwithstanding any challenge to a designation, the Discovery

Material in question shall continue to be treated as designated under this Order until one of the

following occurs: (a) the Party who designated the Discovery Material in question withdraws such




                                                    24
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 25 of 36




designation in writing; or (b) the Court rules that the Discovery Material in question is not

entitled to the designation.

          14.       SUBPOENAS OR COURT ORDERS

                    (a)   If at any time Protected Material is subpoenaed by any court, arbitral,

administrative, or legislative body, the Party to whom the subpoena or other request is directed

shall immediately give prompt written notice thereof to the Party that has produced such Discovery

Material and to its counsel and shall provide that Party with an opportunity to move for a protective

order regarding the production of Protected Materials implicated by the subpoena.

          15.       FILING PROTECTED MATERIAL

                    (a)   Absent written permission from the Producing Party or a court Order

secured after appropriate notice to all interested persons, a Receiving Party may not file or disclose

in the public record any Protected Material.

                    (b)   A Party that seeks to file under seal any Protected Material with the Court

shall move to file such Protected Material under seal and must comply with the Court's procedures

for doing so.

          16.       INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL

                    (a)   The inadvertent production by a Party of Discovery Material subject to the

attorney-client privilege, work-product protection, or any other applicable privilege or protection,

despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to

production, will not waive the applicable privilege and/or protection if a request for return of such

inadvertently produced Discovery Material is made promptly after the Producing Party learns of

its inadvertent production. Information that contains privileged matter or attorney work product




                                                    25
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 26 of 36




shall be immediately returned if such information appears on its face to have been inadvertently

produced or if notice is provided.

                    (b)   Upon a request from any Producing Party who has inadvertently produced

Discovery Material that it believes is privileged and/or protected, each Receiving Party shall

immediately return or destroy such Protected Material or Discovery Material and all copies to the

Producing Party, except for any pages containing privileged markings by the Receiving Party which

shall instead be destroyed and certified as such by the Receiving Party to the Producing Party.

Nothing herein shall prevent the Receiving Party from preparing a record for its own use

containing the date, author, addresses, and topic of the inadvertently produced Discovery Material

and such other information as is reasonably necessary to identify the Discovery Material and

describe its nature to the Court in any motion to compel production of the Discovery Material.

          17.       INADVERTENT FAILURE TO DESIGNATE PROPERLY

                    (a)   The inadvertent failure by a Producing Party to designate Discovery

Material as Protected Material with one of the designations provided for under this Order shall not

waive any such designation provided that the Producing Party notifies all Receiving Party that

such Discovery Material is protected under one of the categories of this Order within fourteen (14)

days of the Producing Party learning of the inadvertent failure to designate. The Producing Party

shall reproduce the Protected Material with the correct confidentiality designation within seven (7)

days upon its notification to the Receiving Party. Upon receiving the Protected Material with the

correct confidentiality designation, the Receiving Party shall return or securely destroy, at the

Producing Party’s option, all Discovery Material that was not designated properly.

                    (b)   A Receiving Party shall not be in breach of this Order for any use of such

Discovery Material before the Receiving Party receives such notice that such Discovery Material




                                                   26
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 27 of 36




is protected under one of the categories of this Order, unless an objectively reasonable person

would have realized that the Discovery Material should have been appropriately designated with

a confidentiality designation under this Order. Once a Receiving Party has received notification of

the correct confidentiality designation for the Protected Material with the correct confidentiality

designation, the Receiving Party shall treat such Discovery Material (subject to the exception in

Paragraph 17(c) below) at the appropriately designated level pursuant to the terms of this Order,

including retrieving or destroying such Discovery Material that were disclosed to Persons not

authorized to receive such Protected Material.

                    (c)      Notwithstanding      the    above,     a   subsequent      designation    of

“CONFIDENTIAL,” “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” shall apply

on a going forward basis and shall not disqualify anyone who reviewed “CONFIDENTIAL,”

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL –

OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” materials while the materials were

not     marked           “CONFIDENTIAL       –    OUTSIDE         ATTORNEYS’       EYES     ONLY”      or

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” from

engaging in the activities set forth in Paragraph 6(b).

          18.       INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER

                    (a)      In the event of a disclosure of any Discovery Material pursuant to this Order

to any person or persons not authorized to receive such disclosure under this Protective Order, the

Party responsible for having made such disclosure, and any Party with knowledge thereof, shall

immediately notify counsel for the Producing Party whose Discovery Material has been disclosed

and provide to such counsel all known relevant information concerning the nature and




                                                        27
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 28 of 36




circumstances of the disclosure. The responsible disclosing Party shall also promptly take all

reasonable measures to retrieve or destroy the improperly disclosed Discovery Material and to

ensure that no further or greater unauthorized disclosure and/or use thereof is made.

                    (b)   Unauthorized or inadvertent disclosure does not change the status of

Discovery Material or waive the right to hold the disclosed document or information as Protected.

          19.       FINAL DISPOSITION

                    (a)   Not later than ninety (90) days after the Final Disposition of this case, each

Party shall return all Discovery Material of a Producing Party to the respective outside counsel of

the Producing Party or destruction of such Material, at the option of the Producing Party. For

purposes of this Order, “Final Disposition” occurs after an order, mandate, or dismissal finally

terminating the above-captioned action with prejudice, including all appeals.

                    (b)   All Parties that have received any such Discovery Material shall certify in

writing that all such materials have been returned to the respective outside counsel of the Producing

Party or destroyed. Notwithstanding the provisions for return of Discovery Material, outside

counsel may retain one set of pleadings, correspondence, and attorney and consultant work product

(but not document productions) for archival purposes, but must return or destroy any pleadings,

correspondence, and consultant work product that contain Source Code.

          20.       DISCOVERY FROM EXPERTS OR CONSULTANTS

                    (a)   Absent good cause, drafts of reports of testifying experts, and reports and

other written materials, including drafts, of consulting experts, shall not be discoverable.

                    (b)   Reports and materials exempt from discovery under the foregoing

Paragraph shall be treated as attorney work product for the purposes of this case and Protective

Order.




                                                     28
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 29 of 36




                    (c)   Testifying experts shall not be subject to discovery with respect to any draft

of his or her report(s) in this case. Draft reports, notes, or outlines for draft reports developed and

drafted by the testifying expert and/or his or her staff are also exempt from discovery.

                    (d)   Discovery of materials provided to testifying experts shall be limited to

those materials, facts, consulting expert opinions, and other matters actually relied upon by the

testifying expert in forming his or her final report, trial, or deposition testimony or any opinion in

this case. No discovery can be taken from any non-testifying expert except to the extent that such

non-testifying expert has provided information, opinions, or other materials to a testifying expert

relied upon by that testifying expert in forming his or her final report(s), trial, and/or deposition

testimony or any opinion in this case.

                    (e)   No conversations or communications between counsel and any testifying or

consulting expert will be subject to discovery unless the conversations or communications are

relied upon by such experts in formulating opinions that are presented in reports or trial or

deposition testimony in this case.

                    (f)   Materials, communications, and other information exempt from discovery

under the foregoing Paragraphs 20(a)–(e) shall be treated as attorney-work product for the

purposes of this litigation and Order.

                    (g)   Nothing in this Protective Order, including Paragraphs 20(a)–(e), shall alter

or change in any way the requirements in Paragraph 11 regarding Source Code, and Paragraph 11

shall control in the event of any conflict.

          21.       MISCELLANEOUS

                    (a)   Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the Court in the future. By stipulating to this Order, the Parties




                                                     29
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 30 of 36




do not waive the right to argue that certain material may require additional or different

confidentiality protections than those set forth herein.

                    (b)   Termination of Matter and Retention of Jurisdiction. The Parties agree that

the terms of this Protective Order shall survive and remain in effect after the Final Determination

of the above-captioned matter. The Court shall retain jurisdiction after Final Determination of this

matter to hear and resolve any disputes arising out of this Protective Order.

                    (c)   Successors. This Order shall be binding upon the Parties hereto, their

attorneys, and their successors, executors, personal representatives, administrators, heirs, legal

representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

experts, and any persons or organizations over which they have direct control.

                    (d)   Right to Assert Other Objections. By stipulating to the entry of this

Protective Order, no Party waives any right it otherwise would have to object to disclosing or

producing any information or item. Similarly, no Party waives any right to object on any ground

to use in evidence of any of the material covered by this Protective Order. This Order shall not

constitute a waiver of the right of any Party to claim in this action or otherwise that any Discovery

Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not admissible

in evidence in this action or any other proceeding.

                    (e)   Burdens of Proof. Notwithstanding anything to the contrary above, nothing

in this Protective Order shall be construed to change the burdens of proof or legal standards

applicable in disputes regarding whether particular Discovery Material is confidential, which level

of confidentiality is appropriate, whether disclosure should be restricted, and if so, what

restrictions should apply.




                                                    30
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 31 of 36




                    (f)   Modification by Court. This Order is subject to further court order based

upon public policy or other considerations, and the Court may modify this Order sua sponte in the

interests of justice. The United States District Court for the Southern District of New York is

responsible for the interpretation and enforcement of this Order. All disputes concerning Protected

Material, however designated, produced under the protection of this Order shall be resolved by the

United States District Court for the Southern District of New York.

                    (g)   Discovery Rules Remain Unchanged. Nothing herein shall alter or change

in any way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for

the United States District Court for the Southern District of New York, or the Court’s own orders.

Identification of any individual pursuant to this Protective Order does not make that individual

available for deposition or any other form of discovery outside of the restrictions and procedures

of the Federal Rules of Civil Procedure, the Local Rules for the United States District Court for

the Southern District of New York, or the Court’s own orders.




                                                   31
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 32 of 36




                                           32
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 33 of 36




 The parties, through their undersigned counsel, stipulate to the entry of this Order.

 Dated:             December 29, 2020                  Respectfully submitted,

                                        By:   /s/ Lewis E. Hudnell, III
                                              Perry M. Goldberg (admitted pro hac vice)
                                              goldberg@progressllp.com
                                              Ted Sichelman (admitted pro hac vice)
                                              sichelman@progressllp.com
                                              Lewis E. Hudnell, III (LH 9718)
                                              hudnell@progressllp.com
                                              PROGRESS LLP
                                              11620 Wilshire Blvd., 9th Floor
                                              Los Angeles, California 90025
                                              Tel: (310) 697-7200

                                              Attorneys for Plaintiff Kannuu Pty Ltd.

                                              /s/ Marissa Ducca (with permission)
                                              Kevin P.B. Johnson
                                              kevinjohnson@quinnemanuel.com
                                              Victoria F. Maroulis
                                              victoriamaroulis@quinnemanuel.com
                                              QUINN EMANUEL URQUHART
                                              & SULLIVAN LLP
                                              555 Twin Dolphin Drive, 5th Floor
                                              Redwood Shores, CA 94065
                                              (650) 801-5000

                                              Marissa Ducca
                                              marissaducca@quinnemanuel.com
                                              QUINN EMANUEL URQUHART
                                              & SULLIVAN LLP
                                              1300 I Street NW, Suite 900
                                              Washington DC 20005
                                              (202) 538-8000

                                              Joseph Milowic III
                                              josephmilowic@quinnemanuel.com
                                              QUINN EMANUEL URQUHART
                                              & SULLIVAN LLP
                                              51 Madison Ave., 22nd Floor
                                              New York, NY 10010
                                              (212) 849-7000

                                              Attorneys for Defendants Samsung




                                                  33
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 34 of 36




PURSUANT TO STIPULATION, IT IS SO ORDERED.


 Dated:          December 29 2020
                   ________,

                                        Honorable Edgardo Ramos
                                        United States District Judge


                                        The Clerk of Court is respectfully directed
                                        to terminate the motion. Doc. 88.




                                            34
02198-00051/12474760.1
               Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 35 of 36




                                           EXHIBIT A
                         AGREEMENT TO BE BOUND BY PROTECTIVE ORDER


          I,                                    , acknowledge and declare that I have received a

copy of the Protective Order (“Order”) in Kannuu Pty Ltd.. v. Samsung Electronics. Co. et al.,

United States District Court for the Southern District of New York, Civil Action No. 1:19-cv-

4297-ER. Having read and understood the terms of the Order, I agree to be bound by the terms

of the Order and consent to the jurisdiction of said Court for the purpose of any proceeding to

enforce the terms of the Order. In particular, during the pendency of and for a period of two (2)

years after the final resolution of this action, including all appeals, pursuant to § 12(a)(6) of the

Order, I shall immediately provide written notice to counsel for the Party that retained me, or for

which Party I provided services, of any change with respect to my involvement in the design,

development, operation or patenting of search and navigation technology for media-related

products, or the acquisition of intellectual property assets relating to search and navigation

technology for media-related products.


          Name of individual:

          Present occupation/job description:




          Name of Company or Firm:

          Address:


          Dated:



                                                        [Signature]




                                                   35
02198-00051/12474760.1
            Case 1:19-cv-04297-ER Document 90 Filed 12/29/20 Page 36 of 36




                                           36
02198-00051/12474760.1
